Title: From John Quincy Adams to Thomas Boylston Adams, 17 January 1822
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 17. January 1822
				
				I have mentioned to the Secretary of War, your wish that your Son Thomas may be admitted at the Military Academy at West–Point—His name will accordingly be placed upon the list of Candidates, and his admission may be expected in March 1824—But Mr Calhoun advises that he may be placed in the meantime at some School or Academy, where he may be kept to the most assiduous application of preparatory Study—for he observes that, unless well fitted for admission there, a boy can neither do credit to the Institution, nor derive benefit from it—I have understood you had thoughts of placing your Son during this interval of two years at the Academy at Norwich, and that the expense of maintaining him there will amount to 250 dollars a year—I request you therefore to send him there immediately, and hereby undertake to defray, to that amount the expense of his maintenance, for the ensuing two years. Let not a moment be lost, and impress well upon the mind of your Son, that he must make the most of his time to be qualified for admission at West Point, in March 1824.I remain as ever, your affectionate brother
				
					John Quincy Adams.
				
				
			